Exhibit 10.19

 

 

EMPLOYMENT AGREEMENT

 

 

                This EMPLOYMENT AGREEMENT, dated as of February 6, 2001 between
BIONEBRASKA, INC., a corporation incorporated and existing under the laws of
Delaware and having its office at 3820 NW 46th Street in Lincoln, Nebraska
(hereinafter referred to as “Company”), and Roberta L. Schneider, M.D., residing
currently at 5250 Silo Hill Road, Doylestown, PA 18901 (hereinafter referred to
as the “Director”).

 

                WHEREAS the Company desires to employ the Director as its Vice
President and Clinical Director for Diabetes and Obesity Programs and, as such,
as a member of its management group; and the Director desires to be so employed:

 

                NOW THEREFORE, in consideration of the foregoing and of the
mutual promises hereinafter set forth, the parties hereto agree as follows:

 

1.  Employment: Powers and Duties.

                The Company hereby employs the Director as its Vice President
and Clinical Director for Diabetes and Obesity Programs, pursuant to the
provisions of this Agreement.  The Director shall generally have the
responsibilities, duties and functions as set forth in Annex A attached.  The
Director shall perform services in such capacity for the Company and for any of
its affiliates or subsidiaries with such authority and with such powers and
duties as may be prescribed or assigned to her from time to time by the Board of
Directors of the Company, by the Chairman of the Board and the C.E.O. and by the
Senior Vice President and Chief Medical Officer (“CMO”)  In performing her
services hereunder, she shall report to the CMO. She will be a member of the
management group of the Company.

 

2.  Exclusivity.

                During the term of her employment hereunder, the Director will
devote her best efforts, energy, skill and resources to her duties hereunder and
to the affairs and interests of the Company and its affiliates, joint ventures
and subsidiaries and will not, without the approval of the Board of Directors of
the Company or the Chairman of the Board and the C.E.O., actively engage in
consulting for, or in the conduct of, any other business for profit.
Notwithstanding the foregoing, the Director shall have the right to continue her
current equine business.

 

--------------------------------------------------------------------------------


 

3.  Direct Compensation

                During her employment hereunder, the Director shall receive a
salary at the annual rate of two hundred ten thousand dollars ($210,000).  This
compensation will be paid in equal monthly installments. All required tax and
other deductions will be made from such installments.  At the end of each
calendar year under this Agreement, the performance of the Director will be
reviewed.  In the event that her performance and contributions to the Company
have been in accordance with or exceeding expectations for the particular
calendar year, it is anticipated that, assuming the Company’s situation permits,
the Director will receive a positive adjustment to her salary level over that
obtained in the previous year.

 

                In addition, assuming the Company’s situation permits, the Board
of Directors of the Company or the C.E.O. (in their respective sole discretion)
may establish for any calendar year an appropriate incentive or bonus program
which can provide to individual members of the management group of the Company
additional incentive compensation in the event that certain goals, to be
mutually agreed upon by the Company and each group member, are met or that
substantial business contributions, not in the ordinary course of her duties,
are made by the Director or other individual members of the management group to
the business of the Company during the calendar year. Notwithstanding the
foregoing, a bonus will be paid to the Director at year end at least equal to
20% of her foregoing annual compensation.

 

4.  Additional Benefits.

                (A)  The Director shall be provided with such health and
sickness, accident, hospitalization, disability, life and other insurance
benefits as are or may be generally provided under the Company’s and/or its
affiliates’ group policies. This will include life insurance coverage of
$100,000 for the Director.

 

                (B)  When and if instituted, the Director shall be provided with
such savings and retirement plan benefits as may be provided in general for
employees under the Company’s plans, as adopted or amended from time to time. 
The Company has established a 401(K) Plan for retirement savings for all
employees.  Initial Company contributions to this Plan are expected to be small
or non-existent, until funding or profits of the Company permit (as determined
in the sole discretion of the Board of Directors) one or more of such
contributions from time to time.

 

2

--------------------------------------------------------------------------------


 

5.  Long-Term Stock Option Incentives.

                The Director shall be allotted stock options under the Company’s
1993 Stock Plan, as amended, covering a total of forty thousand (40,000) shares
of the Company’s Common Stock. These options will be governed by the provisions
of one or more Option Agreements and will be vested, and become exercisable
thereafter in accordance with the provisions of those Agreements, in three equal
annual installments over the three years, beginning as of the date which is one
year after the date of the Option Agreements. The options will terminate in ten
years after grant if not terminated sooner in accordance with the provisions of
the Option Agreements. The option price will be $12.50 per share, being the fair
market value of the shares at the time the options are granted, as determined by
the Board of Directors.

 

                The Director will be eligible for one or more additional option
participations under stock plans of the Company if and to the extent that the
Chairman of the Board and the C.E.O. or the Board of Directors at the relevant
time, in their respective sole discretion, shall consider that the work and
contributions of the Director merit such participation.

 

6.  Travel and Expenses.

                The Company shall reimburse to the Director all reasonable
travel, hotel, entertainment and other out-of-pocket expenses which she may from
time to time incur in the course of carrying out her duties for the Company and
for any of its affiliates, joint ventures or subsidiaries. In particular, the
Company will reimburse you for all telephone, internet and other communication
expenses and other reasonable expenses associated with the maintenance of your
office. The Company will purchase, to your specifications, a computer for your
business use and will also reimburse you for the cost of maintaining a cell
phone for business. It is understood, due to your remote location, that
substantial travel to the Company’s headquarters in Lincoln will be required
from time to time. Due also to the nature of your activities, substantial travel
will be required in the U.S., Europe and elsewhere. Reasonable expenses of 
travel, lodging and meals incurred on the Company’s behalf will be reimbursed to
you, together with all other reasonable expenses of carrying out your duties in
this position.

 

7.  Non-Competition.

                (A)          During the term of her employment hereunder, and
for a two-year period thereafter (but only in the event that during such
two-year period the Company shall in its sole discretion continue to pay
compensation to the Director after termination of her employment at a rate per
month equal to at least one half of the monthly salary rate enjoyed by the
Director prior to the termination of her employment hereunder), the Director
agrees

 

3

--------------------------------------------------------------------------------


 

that, unless she obtains written consent from the Company covering a particular
planned competitive activity, the Director shall not directly or indirectly
engage in, consult for, be employed by or finance any business activity that is
competitive with the businesses which are being conducted or are planned to be
conducted by the Company or by any affiliate, joint venture or subsidiary or
client or customer of the Company at the particular time. The foregoing
notwithstanding, the Company shall have no obligation, in the event of the
termination of the employment of the Director for any reason, to pay any
continuing compensation under this Section 7 to the Director or, in the event
such continuing compensation is paid for one or more months, to continue to pay
such compensation. In the event any such continuing compensation is not paid to
the Director, or is terminated after one or more monthly payments, the foregoing
restrictions on competitive activity on the part of the Director shall not apply
thereafter.

 

                (B)           In no event, without receiving the Company’s prior
written consent, will the Director, at any time during her employment hereunder
or within a period which is two years after termination for any reason of her
employment hereunder:

 

    (i)                                         preempt, divert, disrupt or
otherwise interfere with any business relationship of the Company, or of any of
its affiliates, joint ventures or subsidiaries, with any of the clients,
customers or business contacts of the Company or of any of its affiliates, joint
ventures or subsidiaries; or

 

 

   (ii)                                         employ or solicit for employment
for her own or another’s benefit, as employee, partner, consultant, independent
contractor or otherwise, or directly or indirectly suggest to others to employ
or to solicit for employment, any person who is at the time employed by the
Company or by any affiliate, joint venture, subsidiary, client or customer of
the Company.

 

8.  Intellectual Property Rights.

                (A)  As between the Company or any of its affiliates, joint
ventures, subsidiaries or customers, as the case may be, and the Director, all
products, know-how, methods, processes, discoveries, materials, ideas,
strategies, creations, inventions, medical or clinical ideas, results or
innovations and properties pertaining or relating to the businesses of the
Company, or of any affiliate, joint venture or subsidiary of the Company, which
the Director may create by herself or with others or to which she may become
exposed, whether or not developed or invented by the Director and whether or not
developed or discovered

 

4

--------------------------------------------------------------------------------


 

during regular working hours, shall be the sole and absolute property of the
Company or the particular affiliate, joint venture, subsidiary or customer as
the case may be, for any and all purposes.  The Director shall not claim to
have, under this Agreement or otherwise, any right, title or interest of any
kind or nature in any of the foregoing.

 

                (B)  The Director acknowledges that in the course of her
employment hereunder she will make use of, be exposed to, acquire and add to
confidential information of the Company and its affiliates, joint ventures and
subsidiaries as well as of its customers, clients and other persons and entities
having a business relationship with the Company, relating to such matters as
(but not limited to) trade secrets, products, technical systems, processes and
procedures, clinical ideas, results or innovations, know-how, inventions,
manuals, confidential documents and reports on paper and in electronically
stored form, plans, properties, strategies and customer or investors’ business
(referred to as “Confidential Information”); and that such Confidential
Information will have a special and unique nature and value for the Company. 
The Director agrees that with respect to any and all of the foregoing
Confidential Information, during and following the term of this Agreement,
hereof, and for so long as the same remains confidential (and beyond this time
should loss of confidentiality be caused directly or indirectly by the
Director), she will not, for any purpose (unless otherwise agreed to by the
Company in writing), divulge or disclose to persons other than those authorized
by the Company to receive the same, use or otherwise exploit any of such
Confidential Information or let or suffer others to use or otherwise exploit
such Confidential Information for any purpose other than for the benefit of the
Company or its affiliates, joint ventures or subsidiaries, as the case may be.

 

9.  Term of Employment.

                The Director’s employment shall begin on February 6, 2001 and
continue indefinitely hereunder, unless and until terminated by either party
upon delivery of six months’ prior written notice of termination to the other
party.

 

                 Notwithstanding the foregoing, the Company shall be entitled by
notice in writing to the Director to terminate forthwith her employment with the
Company under this Agreement if she shall have engaged in any willful misconduct
or misconduct involving negligence or commit any material breach of her
obligations or duties to the Company or the Company’s employees hereunder,
provided that, in the event of such a material breach, she will be given notice
thereof and afforded an opportunity to correct the same.

 

5

--------------------------------------------------------------------------------


 

10.  Vacation.

                The Director shall be entitled to four weeks of vacation in each
calendar year.

 

11.  Return of Documents in Hard Copy or Electronically Stored.

                The Director shall promptly, upon the termination of her
employment with the Company hereunder, deliver and transfer over to the Company
all copies, both in hard copy and electronically created and/or stored, of
reports, memoranda, accounts, laboratory, clinical and other notebooks, records,
correspondence and e-mail (“Company Documents”) which may have been prepared by
her or have come into her possession or control in the course of her employment
and the discharge of her duties hereunder.  Unless otherwise agreed to in
writing by the Company or unless the particular item has been published in its
entirety in the public domain, the Director shall not retain any of copies of
Company Documents, either in the form of hard copy or in electronically stored
form.

 

12.  Notices.

                All notices hereunder shall be in writing and delivered
personally or by registered or certified mail which shall be addressed to the
Company at its principal office, marked to the attention of the Chairman of the
Board and the C.E.O. and to the Director at the address stated in the first
paragraph of this Agreement, or in either case at such other address as shall
have previously been designated in writing by the party, to whom the notice is
to be sent, to the other party.  Any such communication so sent by mail shall be
deemed made or given upon mailing.

 

13.  Miscellaneous.

                The BioNebraska Employee Handbook (the “Handbook”) has been
furnished to the Director and shall form part of this Agreement.  The Director
agrees to comply with operational rules of the Company as adopted from time to
time and set forth in the  Handbook, so long as they are consistent with this
Agreement.  This Agreement constitutes the entire agreement of the parties
hereto relating to the subject matter hereof and there are no written or oral
terms or representations made by either party relative to the subject matter
hereof other than those contained herein.  All of the terms and provisions of
this Agreement shall be binding upon, and shall inure to the benefit of and be
enforceable by and against, the parties to this Agreement and their respective
heirs, executors, and successors in interest. The provisions of Sections 7, 8,
11, 12, 13 and 14 hereunder shall survive the termination of this Agreement to
the extent necessary to accomplish the purposes of the provisions in such
Sections and in this Agreement.

 

6

--------------------------------------------------------------------------------


 

14.  Governing Law.

                This Agreement shall be governed by, and construed in accordance
with, the laws of Nebraska.

 

                IN WITNESS WHEREOF, the Company has caused this Agreement to be
executed by its duly authorized officer and the Director has executed this
Agreement, as of the date first written above.

 

 

 

     BIONEBRASKA, INC.

 

 

 

 

By

/s/ Thomas R. Coolidge

 

 

Thomas R. Coolidge

 

 

Chairman of the Board

 

 

and C.E.O.

 

 

 

/s/ Roberta L. Schneider, M.D.

 

Roberta L. Schneider, M.D.

 

          (the Director)

 

 

 

 

7

--------------------------------------------------------------------------------
